Exhibit 10.44
 
NETSOL TECHNOLGIES, INC.
CODE OF BUSINESS CONDUCT AND ETHICS
ADOPTED AS RESTATED SEPTEMBER 10, 2013
 
I. 
INTRODUCTION

 
One of our Company’s most valuable assets is its integrity. Protecting this
asset is the job of everyone in the Company. To that end, we have established
this Code of Business Conduct and Ethics. This Code applies to every officer,
director and employee. We also expect that those with whom we do business
(including our agents, consultants, suppliers and customers) will also adhere to
this Code. This Code is designed to help you comply with the law and maintain
the highest standards of ethical conduct. This Code does not cover every issue
that may arise, but it sets out basic principles and a methodology to help guide
you in the attainment of this common goal. Under this Code, the term “director”
refers to a member of the Company’s Board of Directors, rather than an employee
whose job title designates that employee as a director.
 
The Code is not a substitution for the Company’s other policies and procedures,
including but not limited to, the Company’s Insider Trading policies, Standards
of Business Conduct, Policy against Discrimination and Harassment, the
Accounting and Finance Policies, Financial Officer Code of Ethics and the
Employee Manual.


The Code is a statement of policy and does not, in any way, constitute an
employment contract or an assurance of continued employment.  Employees of the
Company are employees at-will.


All of the Company’s officers, directors and employees must carry out their
duties in accordance with the policies set forth in this Code and with
applicable laws and regulations. To the extent that other Company polices and
procedures conflict with this Code, you should follow this Code. Any violation
of applicable law or any deviation from the standards embodied in this Code will
result in disciplinary action. Depending on the seriousness of the violation and
other relevant circumstances, violations of this Code may result in warnings,
reprimands, demotion, suspension, termination, or other disciplinary action.
Disciplinary action also may apply to an employee’s supervisor who directs or
approves the employee’s improper actions, or is aware of those actions but does
not act appropriately to correct them. In addition to imposing its own
discipline, the Company may also bring suspected violations of law to the
attention of the appropriate law enforcement personnel. If you are in a
situation or are aware of a situation, which you believe may violate or lead to
a violation of this Code, follow the procedures described in Sections 10 and 11
of this Code.


Each of us is responsible for knowing and understanding the guidelines contained
in the following pages.  If you have questions, ask them; if you have ethical
concerns, raise them.  The General Counsel, who is responsible for overseeing
and monitoring compliance with this Code, and the other resources set forth in
this Code, are available to answer your questions and provide guidance and for
you to report suspected misconduct.  Our conduct should reflect the Company's
values, demonstrate ethical leadership, and promote a work environment that
upholds the Company's reputation for integrity, ethical conduct and trust. 


II. 
COMPLIANCE WITH LAWS AND REGULATIONS



The Company seeks to comply with the laws and regulations in all countries in
which it operates.
 
 

--------------------------------------------------------------------------------

 
Numerous federal, state and local laws and regulations both in the U.S. and
abroad define and establish obligations with which the Company, its employees
and agents must comply both in letter and in spirit of the law. Under certain
circumstances, local country law may establish requirements that differ from
this Code. You are expected to comply with all local country laws in conducting
the Company’s business and in performing your duties for the Company, including
those prohibiting discrimination based on age, sex, race, religion or other
characteristics. If you violate these laws or regulations in performing your
duties for the Company, you not only risk individual indictment, prosecution and
penalties, and civil actions and penalties, you also subject the Company to the
same risks and penalties, and you may be subject to immediate disciplinary
action, including possible termination of your employment or affiliation with
the Company.
 
If you believe there is any conflict between this Code and local laws, you
should consult the Compliance Officer.
 
III. 
FULL, FAIR, ACCURATE, TIMELY AND UNDERSTANDABLE DISCLOSURE



It is of paramount importance to the Company that all disclosure in reports and
documents that the Company files with, or submits to, the SEC, and in other
public communications made by the Company is full, fair, accurate, timely and
understandable. The Company maintains a Nominating and Corporate Governance
Committee to help oversee its public disclosure. You should consult with the
Compliance Officer if you have any concerns about the accuracy of any public
disclosure. You must take all steps available to assist the Company in these
responsibilities consistent with your role within the Company. In particular,
you are required to provide prompt and accurate answers to all inquiries made to
you in connection with the Company’s preparation of its public reports and
disclosure.
 
Any attempt to enter inaccurate or fraudulent information into the Company’s
accounting system will not be tolerated and will result in disciplinary action,
up to and including termination of employment.
 
IV.
SPECIAL ETHICS OBLIGATIONS FOR PERSONS WITH FINANCIAL REPORTING RESPONSIBILITIES



Each director, the Chief Executive Officer, President, and all executive
officers elected or designated by the board of Directors are Senior Company
Representatives. Senior Company Representatives each bear a special
responsibility for promoting integrity throughout the Company. Furthermore, the
Senior Company Representatives have a responsibility to foster a culture
throughout the Company as a whole that ensures the fair and timely reporting of
the Company’s results of operation and financial condition and other financial
information.
 
Because of this special role, the Senior Company Representatives are bound by
the following Financial Officer Code of Ethics, and by accepting the Code of
Business Conduct and Ethics each agrees that he or she will:
 

 
•
Perform his or her duties in an honest and ethical manner.

 

 
•
Refrain from engaging in any activity or having a personal interest that
presents an actual or apparent conflict of interest. A “conflict of interest”
occurs when a person’s personal interest interferes, or appears to interfere,
with the interests of the Company. A conflict situation can arise when a Senior
Company Representative takes action or has interests that prevents or interferes
with that person’s performing his or her Company duties and

 
 

--------------------------------------------------------------------------------

 

 
 
responsibilities honestly, objectively, and effectively. Conflicts of interest
can also arise when an employee, officer or director, or members of his or her
family, exploit the relationship with the Company for personal gain.

 

 
•
Take all necessary actions to ensure full, fair, accurate, timely, and
understandable disclosure in reports and documents that the Company files with,
or submits to, government agencies and in other public communications.

 

 
•
Comply with all applicable laws, rules and regulations of federal, state and
local governments.

 

 
•
Proactively promote and be an example of ethical behavior in the work
environment.

 
V. 
INSIDER INFORMATION AND INSIDER TRADING



You should never trade securities on the basis of confidential information
acquired through your employment or fiduciary relationship with the Company and
you should never disclose confidential information to someone for the purpose of
enabling them to make a profit or avoid a loss trading securities.
 
Company policy and the laws of the United States and many other countries
strictly prohibit any director, officer or employee of the Company, whenever and
in whatever capacity employed, from trading Company securities (including equity
securities, convertible securities, options, bonds, and derivatives thereon)
while aware of material nonpublic information about the Company.  If you become
aware of any material nonpublic information, you may not execute any trade in
Company securities and you should treat the information as strictly
confidential. This prohibition applies to Company securities as well as the
securities of any other company about which you acquire material nonpublic
information in the course of your duties for the Company.
 
Information is considered “material” if there is a substantial likelihood that a
reasonable investor would consider the information important in determining
whether to trade in a security or the information, if made public, likely would
affect the market price of a company's securities.  Information may be material
even if it relates to future, speculative or contingent events and even if it is
significant only when considered in combination with publicly available
information.  “Material information” cannot be defined precisely, since there
are many gray areas and varying circumstances.  When doubt exists, you should
presume that the information is material and seek the guidance of the Company's
Legal Department.
 
Information is considered to be nonpublic unless it has been adequately
disclosed to the public, which means that the information must be publicly
disseminated and sufficient time must have passed for the securities markets to
digest the information.  It is important to note that information is not
necessarily public merely because it has been discussed in the press, which will
sometimes report rumors.  You should presume that information is nonpublic
unless you can point to its official release by the Company.
 
You may not attempt to “beat the market” by trading simultaneously with, or
shortly after, the official release of material information.  Although there is
no fixed period for how long it takes the market to absorb information, out of
prudence a person aware of material nonpublic information should refrain from
any trading activity for two full trading days following its official
 
 

--------------------------------------------------------------------------------

 
release; shorter or longer waiting periods might be warranted based upon the
liquidity of the security and the nature of the information.  In addition,
pursuant to the Company's Insider Trading Policy, all directors and officers and
some employees may only participate in transactions in the Company's common
stock during a time when the Company's trading window is open.
 
Trading after the conclusion of each reporting period is prohibited to prevent
senior management from trading on the open market in the Company’s securities
from the end of a quarter until the filing of the Company’s report and from 30
days prior to the filing of the Company’s annual report until the filing of the
report.  The Company’s other insider trading policies shall be unaffected by
this rule and are equally applicable during these “black-out” periods.
 
In addition to trading while in possession of material nonpublic information, it
is illegal and a violation of Company policy to convey such information to
another (“tipping”) if you know or have reason to believe that the person will
misuse such information by trading in securities or passing such information to
others.  This applies regardless of whether the “tippee” is related to the
employee, officer or director or is an entity, such as a trust or a corporation,
and regardless of whether you receive any monetary benefit from the tippee.
 
VI. 
CONFLICTS OF INTEREST AND CORPORATE OPPORTUNITIES

 
You must avoid any situation in which your personal interests conflict or even
appear to conflict with the Company’s interests. You owe a duty to the Company
not to compromise the Company’s legitimate interests and to advance such
interests when the opportunity to do so arises in the course of your employment.
 
You shall perform your duties to the Company in an honest and ethical manner.
You shall handle all actual or apparent conflicts of interest between your
personal and professional relationships in an ethical manner.


You should avoid situations in which your personal, family or financial
interests conflict or even appear to conflict with those of the Company. You may
not engage in activities that compete with the Company or compromise its
interests. You should not take for your own benefit opportunities discovered in
the course of employment that you have reason to know would benefit the Company.
The following are examples of actual or potential conflicts:
 

 
•
you, or a member of your family, receive improper personal benefits as a result
of your position in the Company;

 

 
•
You use the Company’s property for your personal benefit;

 

 
•
you engage in activities that interfere with your loyalty to the Company or your
ability to perform Company duties or responsibilities effectively;

 

 
•
you work (whether as an employee or a consultant) for a competitor, customer or
supplier simultaneously with your service to the Company;

 

 
•
you, or a member of your family, have a financial interest in a customer,
supplier, or competitor which is significant enough to cause divided loyalty
with the Company or the

 
 

--------------------------------------------------------------------------------

 

 
 
appearance of divided loyalty (the significance of a financial interest depends
on many factors, such as size of investment in relation to your income, net
worth and/or financial needs, your potential to influence decisions that could
impact your interests, and the nature of the business or level of competition
between the Company and the supplier, customer or competitor);

 

 
•
you, or a member of your family, acquire an interest in property (such as real
estate, patent or other intellectual property rights or securities) in which you
have reason to know the Company has, or might have, a legitimate interest;

 

 
•
you, or a member of your family, receive a loan or a guarantee of a loan from a
customer, supplier or competitor (other than a loan from a financial institution
made in the ordinary course of business and on an arm’s-length basis);

 

 
•
you divulge or use the Company’s confidential information – such as financial
data, customer information, or computer programs – for your own personal or
business purposes;

 

 
•
you make gifts or payments, or provide special favors, to customers, suppliers
or competitors (or their immediate family members) with a value significant
enough to cause the customer, supplier or competitor to make a purchase; or

 

 
•
you are given the right to buy stock in other companies or you receive cash or
other payments in return for promoting the services of an advisor, such as an
investment banker, to the Company.

 
Any transaction proposed between the Company and a related party must be
submitted to the Company’s Audit Committee for review. The Company will not,
directly or indirectly, extend or maintain credit, or arrange for an extension
of credit, in the form of a personal loan to or for any executive officer or
director.
 
Non-employee directors shall not directly contact, meet with or have discussions
with any employees of the Company other than its executive officers, unless
approved on a case-by-case basis by the Company’s Chief Executive Officer or the
executive officer to whom the employee ultimately reports.
 
Neither you, nor members of your immediate family, are permitted to solicit or
accept valuable gifts, payments, special favors or other consideration from
customers, suppliers or competitors.
 
Conflicts are not always clear-cut. If you become aware of a conflict described
above or any other conflict, potential conflict, or have a question as to a
potential conflict, you should consult with your manager or the Company’s
Compliance Officer and/or follow the procedures described in Sections 10 and 11
of the Code. If you become involved in a situation that gives rise to an actual
conflict, you must inform your manager or the Company’s Compliance Officer of
the conflict.

 
 

--------------------------------------------------------------------------------

 
VII. 
CONFIDENTIALITY

 
All confidential information concerning the Company obtained by you is the
property of the Company and must be protected.
 
Confidential information includes, but is not limited to, all non-public
information that might be of use to competitors, or harmful to the Company or
its customers, if disclosed. You must maintain the confidentiality of such
information entrusted to you by the Company, its customers and its suppliers,
except when disclosure is authorized by the Company pursuant to its
confidentiality policy or required by law.
 
Examples of confidential information include, but are not limited to: the
Company’s trade secrets; business trends and projections; information about
financial performance; new product or marketing plans; research and development
ideas or information; manufacturing processes; information about potential
acquisitions, divestitures and investments, public or private securities
offerings; significant personnel changes; and existing or potential major
contracts, orders, suppliers, customers or finance sources or the loss thereof.
 
Your obligation with respect to confidential information extends beyond the
workplace. In that respect, it applies to communications with your family
members and continues to apply even after your employment or director
relationship with the Company terminates.
 
VIII. 
FAIR DEALING

 
Our goal is to conduct our business with integrity.
 
You should endeavor to deal honestly with the Company’s customers, suppliers,
competitors, and employees. Under federal and state laws, the Company is
prohibited from engaging in unfair methods of competition, and unfair or
deceptive acts and practices. You should not take unfair advantage of anyone
through manipulation, concealment, abuse of privileged information,
misrepresentation of material facts, or any other unfair dealing.
 
Examples of prohibited conduct include, but are not limited to:
 

 
•
bribery or payoffs to induce business or breaches of contracts by others;

 

 
•
acquiring a competitor’s trade secrets through bribery or theft;

 

 
•
making false or deceptive claims or comparisons about competitors or their
products or services; or

 

 
•
mislabeling products or services.

 
VIII. 
PROTECTION AND PROPER USE OF COMPANY ASSETS



You should endeavor to protect the Company’s assets and ensure their proper use.
 
Company assets, both tangible and intangible, are to be used only for legitimate
business purposes of the Company and only by authorized employees or
consultants. Intangible assets include intellectual property such as trade
secrets, patents, trademarks and copyrights, business,
 
 

--------------------------------------------------------------------------------

 
marketing and service plans, engineering and manufacturing ideas, designs,
databases, Company records, salary information, and any unpublished financial
data and reports. Unauthorized alteration, destruction, use, disclosure or
distribution of Company assets violates Company policy and this Code. Theft or
waste of, or carelessness in using, these assets has a direct adverse impact on
the Company’s operations and profitability and will not be tolerated.
 
The Company provides computers, voice mail, electronic mail (e-mail), and
Internet access to certain employees for the purpose of achieving the Company’s
business objectives. As a result, the Company has the right to access, reprint,
publish, or retain any information created, sent or contained in any of the
Company’s computers or e-mail systems of any Company machine. You may not use
e-mail, the Internet or voice mail for any illegal purpose or in any manner that
is contrary to the Company’s policies or the standards embodied in this Code.
 
You should not make copies of, or resell or transfer (externally or internally),
copyrighted publications, including software, manuals, articles, books, and
databases being used in the Company, that were created by another entity and
licensed to the Company, unless you are authorized to do so under the applicable
license agreement.
 
X.
REPORTING VIOLATIONS OF COMPANY POLICIES AND RECEIPT OF COMPLAINTS REGARDING
FINANCIAL REPORTING OR ACCOUNTING ISSUES



You should report any violation or suspected violation of this Code to the
appropriate Company personnel or via the Company’s anonymous and confidential
reporting procedures. No one will be subject to retaliation because of good
faith report of suspected misconduct.
 
The Company’s efforts to ensure observance of, and adherence to, the goals and
policies outlined in this Code mandate that you promptly bring to the attention
of the Compliance Officer or, if appropriate, the Chair of the Audit Committee,
any material transaction, relationship, act, failure to act, occurrence or
practice that you believe, in good faith, is inconsistent with, in violation, or
reasonably could be expected to give rise to a violation, of this Code.
 

 
•
Report of complaints or concerns regarding accounting, internal accounting
controls and auditing matters.  You should report any suspected violations of
the Company’s financial reporting obligations or any complaints or concerns
about questionable accounting or auditing practices to the Compliance Officer,
or, if appropriate, the Chairman of the Audit Committee. All such complaints
will be forwarded to the Audit Committee. Such complaints will be forwarded
promptly, except any complaints that are determined to be without merit by both
the Company’s Compliance Officer and Chairman of the Audit Committee may instead
be reported at the next regularly scheduled meeting of the Audit Committee. The
Audit Committee will evaluate the merits of any complaints received and
authorize such follow-up actions, if any, as it deems necessary or appropriate
to address the substance of the complaint. No one will be subject to retaliation
because of a good faith report of a complaint or concern regarding Accounting
Issues.

 

 
•
Use common sense and good judgment; Act in good faith. You are expected to
become familiar with and to understand the requirements of this Code. If you
become aware of a suspected violation, don’t try to investigate it or resolve it
on your own. Prompt disclosure to the appropriate parties is vital to ensuring a
thorough and timely investigation and resolution. The circumstances should be
reviewed by appropriate personnel as promptly as possible, and delay may affect
the results of any investigation. A violation of the Code or

 
 

--------------------------------------------------------------------------------

 
 

 
 
of applicable laws and/or governmental regulations is a serious matter and could
have legal implications. Allegations of such behavior are not taken lightly and
should not be made to embarrass someone or put him or her in a false light.
Reports of suspected violations should always be made in good faith.

 

 
•
Internal investigation. When an alleged violation of the Code, applicable laws
and/or governmental regulations is reported, the Company will take appropriate
action in accordance with the compliance procedures outlined in Section 11 of
the Code. You are expected to cooperate in internal investigations of alleged
misconduct or violations of the Code or of applicable laws or regulations.

 

 
•
No fear of retaliation. It is Company policy that there be no intentional
retaliation against any person who provides truthful information to a Company or
law enforcement official concerning a possible violation of any law, regulation
or Company policy, including this Code. Persons who retaliate may be subject to
civil, criminal and administrative penalties, as well as disciplinary action, up
to and including termination of employment. In cases in which you report a
suspected violation in good faith and are not engaged in the questionable
conduct, the Company will attempt to keep its discussions with you confidential
to the extent reasonably possible. In the course of its investigation, the
Company may find it necessary to share information with others on a “need to
know” basis. No retaliation shall be taken against you for reporting alleged
violations while acting in good faith.

 
 

--------------------------------------------------------------------------------

 


XI. 
COMPLIANCE PROCEDURES



The Company has established this Code as part of its overall policies and
procedures. To the extent that other Company policies and procedures conflict
with this Code, you should follow this Code. The Code applies to all Company
directors and Company employees, including all officers, in all locations.
 
The Code is based on the Company’s core values, good business practices and
applicable law. The existence of a Code, however, does not ensure that
directors, officers and employees will comply with it or act in a legal and
ethical manner. To achieve optimal legal and ethical behavior, the individuals
subject to the Code must know and understand the Code as it applies to them and
as it applies to others. You must champion the Code and assist others in knowing
and understanding it.
 

 
•
Compliance. You are expected to become familiar with and understand the
requirements of the Code. Most importantly, you must comply with it.

 

 
•
Corporate Compliance Management. The Company’s General Counsel shall act as the
Corporate Compliance Officer. The Compliance Officer shall oversee
communication, training, monitoring, and overall compliance with the Code, and,
with the assistance and cooperation of the Company’s officers, directors and
managers, foster an atmosphere where employees are comfortable in communicating
and/or reporting concerns and possible Code violations.

 

 
•
Internal Reporting of Violations. The Company’s efforts to ensure observance of,
and adherence to, the goals and policies outlined in this Code mandate that all
employees, officers and directors of the Company report suspected violations in
accordance with Section 10 of this Code.

 

 
•
Access to the Code. The Company shall ensure that employees, officers and
directors may access the Code on the Company’s website. In addition, each
current employee will be provided with a copy of the Code. New employees will
receive a copy of the Code as part of their new hire information. From time to
time, the Company will sponsor employee training programs in which the Code and
other Company policies and procedures will be discussed.

 

 
•
Monitoring. The officers of the Company shall be responsible to review the Code
with all of the Company’s managers. In turn, the Company’s managers with
supervisory responsibilities should review the Code with his/her direct reports.
Managers are the “go to” persons for employee questions and concerns relating to
the Code, especially in the event of a potential violation. Managers or
supervisors will immediately report any violations or allegations of violations
to Compliance Officer. Managers will work with Compliance Officer in assessing
areas of concern, potential violations, any needs for enhancement of the Code or
remedial actions to effect the Code’s policies and overall compliance with the
Code and other related policies.

 

 
•
Internal Investigation. When an alleged violation of the Code is reported, the
Company shall take prompt and appropriate action in accordance with the law and
regulations and otherwise consistent with good business practice. The Compliance
Officer shall promptly inform the Chairman of the Audit Committee of any
reported, alleged violation. If the

 
 

--------------------------------------------------------------------------------

 

 
 
suspected violation appears to involve either a possible violation of law or an
issue of significant corporate interest, or if the report involves a complaint
or concern of any person, whether employee, a shareholder or other interested
person regarding the Company’s financial disclosure, internal accounting
controls, questionable auditing or accounting matters or practices or other
issues relating to the Company’s accounting or auditing, then the manager or
investigator should immediately notify the Compliance Officer, who, in turn,
shall immediately notify the Chairman of the Audit Committee. If a suspected
violation involves any director or executive officer or if the suspected
violation concerns any fraud, whether or not material, involving management or
other employees who have a significant role in the Company’s internal controls,
any person who received such report should immediately report the alleged
violation to the Compliance Officer and if appropriate, the Chief Executive
Officer, Chief Financial Officer, and/or the Chairman of the Audit Committee.
The Compliance Officer or the Chairman of the Audit Committee, as applicable,
shall assess the situation and determine the appropriate course of action. At a
point in the process consistent with the need not to compromise the
investigation, a person who is suspected of a violation shall be apprised of the
alleged violation and shall have an opportunity to provide a response to the
investigator.

 

 
•
Disciplinary Actions. Subject to the following sentence, the Compliance Officer,
after consultation with the Chief Executive Officer, shall be responsible for
implementing the appropriate disciplinary action in accordance with the
Company’s policies and procedures for any employee who is found to have violated
the Code. If a violation has been reported to the Audit Committee or another
committee of the Board, that Committee shall be responsible for determining
appropriate disciplinary action. Any violation of applicable law or any
deviation from the standards embodied in this Code will result in disciplinary
action, up to and including termination of employment. In addition to imposing
discipline upon employees involved in non-compliant conduct, the Company also
will impose discipline, as appropriate, upon an employee’s supervisor, if any,
who directs or approves such employees’ improper actions, or is aware of those
actions but does not act appropriately to correct them, and upon other
individuals who fail to report known non-compliant conduct. In addition to
imposing its own discipline, certain violations of this Code may require the
Company to bring the violation to the attention of appropriate law enforcement
personnel.

 

 
•
Retention of Reports and Complaints. All reports and complaints made to or
received by the Compliance Officer or the Chair of the Audit Committee shall be
logged into a record maintained for this purpose by the Compliance Officer and
this record of such report shall be retained for five (5) years.

 

 
•
Required Government Reporting. Whenever conduct occurs that requires a report to
the government, the Compliance Officer shall be responsible for complying with
such reporting requirements.
 
Waivers of the Code of Business Conduct and Ethics.
Any waiver of this Code for officers or directors may be made only by the Board
of Directors and will be promptly disclosed as required by law or regulation.  A
waiver of this Code for all other employees may be made only by the Company's
Legal Department.

 

 
•
Corrective Actions. Subject to the following sentence, in the event of a
violation of the Code, the manager and the Compliance Officer should assess the
situation to determine whether the violation demonstrates a problem that
requires remedial action as to Company

 
 

--------------------------------------------------------------------------------

 

 
 
policies and procedures. If a violation has been reported to the Audit Committee
or another committee of the Board, that committee shall be responsible for
determining appropriate remedial or corrective actions. Such corrective action
may include providing revised public disclosure, retraining Company employees,
modifying Company policies and procedures, improving monitoring of compliance
under existing procedures and other action necessary to detect similar
non-compliant conduct and prevent it from occurring in the future. Such
corrective action shall be documented, as appropriate.

 
XII.
PUBLICATION OF THE CODE OF BUSINESS CONDUCT AND ETHICS; AMENDMENTS AND WAIVERS
OF THE CODE OF BUSINESS CONDUCT AND ETHICS



The most current version of this Code will be posted and maintained on the
Company’s website at www.netsoltek.com and filed as an exhibit to the Company’s
Annual Report on Form 10-KSB. The Company’s Annual Report on Form 10-KSB shall
disclose that the Code is maintained on the website and shall disclose that
substantive amendments and waivers will also be posted on the company’s website.
 

 
•
Any substantive amendment or waiver of this Code (i.e., a material departure
from the requirements of any provision) particularly applicable to or directed
at executive officers or directors may be made only after approval by the Board
of Directors after receiving a recommendation from a committee comprised of a
majority of independent directors and will be disclosed within five (5) business
days of such action (a) on the Company’s website for a period of not less than
twelve (12) months and (b) in a Form 8-K filed with the Securities and Exchange
Commission. Such disclosure shall include the reasons for any waiver. The
Company shall retain the disclosure relating to any such amendment or waiver for
not less than five (5) years.

 